Grant, J.
(after stating the facts). The statute (1 Comp. Laws, § 50, subd. 10) provides that—
“The word ‘month,’ shall be construed to mean a calendar month; and the word ‘year,’ a calendar year; and the word ‘year’ alone, shall be equivalent to the words ‘ year of our Lord.’ ”
The lease contains no language to indicate that any other time than the calendar year 1907 was intended. The learned counsel for defendant bases his contention upon the language of section 6, Act No. 282, Pub. Acts 1905, providing for the assessment and collection of taxes *42of railroad and certain other corporations. That section reads as follows:
“Sec. 6. The several corporations enumerated in this act, doing business in this State, shall annually, between the first day of July and the thirty-first day of August in each year, under oath of their president, secretary, treasurer, superintendent or chief officer of such company, make and file with the State board of assessors, in such form as said board may provide, upon blanks to be furnished by said board, a statement containing the following facts,” etc.
It then provides that such statement by railroad companies shall contain a description of its real and personal property, the value thereof, and certain other things unnecessary to mention. Counsel insists that the statute contemplates á fiscal year extending from July 1st to June 30th. This contention cannot be sustained. The sole purpose of this statement is to furnish information to the assessing officers as a basis for the assessment of the calendar year in which it is made. By section 13 of the same act it is the duty of the State board of assessors not later than the 15th of January to review the assessment, determine the cash value of the property, and correct its computation of the average rate as therein provided. By section 14 it is the duty of said board to fix the amount of the tax and extend it upon the assessment roll, and by the same section the taxes are made payable on the first day of April following. Our entire tax law provides for taxes for each calendar year. This was true of corporations when they paid specific taxes. By Act No. 173, Pub. Acts 1901, these specific taxes were abolished, and railroad corporations brought under the ad valorem system. Section 17 of that act expressly provided that the first assessment under it should be made in 1902, and that the law as to specific taxes should continue in force for the collection of the specific taxes “for the year nineteen hundred and one and previous years.” Section 6 of that act and section 6 of the act now under consideration *43are identical in language. The act of 1901 clearly did not provide a fiscal year from July 1st to June 30th. It provided a calendar year as determined by the statute. It is also significant that the taxes for one year are not fixed or payable until the first of the following year.
The judgment is affirmed.
Blair, C. J.s and Moore, MoAlvay, and Brooke, JJ., concurred.